DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/425,005 filed on 05/29/2019 claims foreign priority to GERMANY 102018114092.4 filed on 06/13/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Amendment
This is a Non-Final Office Action being issued in response to a Request for Continued Examination filed on 08/18/2022.  Claims 1, 3-17, and 20-24 are currently pending and ready for examination.  Claims 2, 18, and 19 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nazemi et al., hereinafter Nazemi, U.S. Pub. No. 2009/0243907 A1 in view Rotchford et al., hereinafter Rotchford, U.S. Pub. No. 2008/0165040 A1, further in view of OH et al., U.S. Pub. No. 2018/0003745 A1.  
 
Regarding Independent claim 1 Nazemi teaches:
	A method for monitoring a data converter configured to convert data using a calibration determined by a calibration data record (Nazemi, ¶ 0011), the method comprising: 
	calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times, (Nazemi, fig 9, ¶ 0053, ¶ 0056-¶ 0059:  Nazemi teaches “The overall ADC pipeline unit includes an ADC pipeline 910 followed by a calibration unit, which in this example is a lookup table 920” (¶ 0056) disclosing a calibration unit for “calibrating the data converter.”  where “the ‘distorted’ raw bits di from the ADC pipeline 900 are applied as an address into a lookup table 920” (¶ 0056) “the resulting raw bits di are used as an address in the lookup table 920 that contains the known ramp value (i.e., the actual output bits corresponding to vin).  In this way, all possible values of vin are represented in the table 920 by the raw bits di corresponding to that value of vin” (¶ 0057).  Each time a calibration is done and there is a difference between a current value of the lookup table and an expected value, for the value of vin, the lookup table is updated (¶ 0059).  The specification states “A time is understood to mean a particular time.  It can be a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033).  Therefore, each time a calibration is done and the lookup table is updated with respect to vin, the lookup table would contain calibration records corresponding to a “multiplicity of different times” as the calibrations occur at “a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033) therefore the calibrations occur at a multiplicity of times.  Therefore,  Nazemi teaches “calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times” as Nazemi teaches “lookup table calibration compensates for non-linearities” (¶ 0053)).    
	wherein the data converter comprises an analog to digital converter or a digital to analog converter (Nazemi, ¶ 0011), and 
	wherein the multiplicity of time associated calibration data records are associated with sub-components of the data converter, are stored in a memory, are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal, (Nazemi, fig 1, fig 9, ¶ 0031, ¶ 0053, ¶ 0057-¶ 0059:  Fig 1 depicts a “pipeline ADC architecture” thereby disclosing the “sub components of the data converter.”  Nazemi also teaches “Lookup table calibration compensates for non-linearities” (¶ 0053).  Nazemi teaches “the LUTs 920 are continuously calibrated to generate the non-linear mapping stored in LUT 920”(¶ 0057) as the mapping is “stored” there is a “memory”) 
	Nazemi does not teach:
	are separate from an output of the data converter
	Rotchford teaches:
	are separate from an output of the data converter (Rotchford, fig 1, ¶ 0013-¶ 0015:  Rotchford teaches a lookup table that contains “compensation values” used by CALDAC 108 where ‘CALDAC output 110 is coupled to DAC output 106 so that it can adjust the DAC output 106 to compensate for errors, including any nonlinearities in step size, in the operation of main DAC 102” (¶ 0012) thereby disclosing the values of the lookup table “are separate from an output of the data converter”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters as taught by Nazemi by including the calibration data record as compensation values in a lookup table as disclosed by Rotchford in order to decrease the size of the memory as one compensation value is for every group of 1024 14-bit input codes (Rotchford, ¶ 0014). 
	Nazemi teaches:
	determining a state of health of the data converter based on comparing a first calibration data record of the multiplicity of time associated calibration data records with a second calibration data record of the multiplicity of time associated calibration data records different from the first calibration data record, wherein the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other, (Nazemi, fig 9, ¶ 0057-¶ 0059:  Nazemi teaches “The lookup tables 920 are updated using an LMS algorithm, where the error is computed as the difference between the current content of the lookup table entry addressed by the pipeline output and the expected output which is the output of the counter 942” (¶ 0058) where “the error” discloses “a state of health of the data converter,” “the current content of the lookup table entry” discloses “a first calibration data record,” and “the expected output” discloses “a second calibration data record.”  “The LMS algorithm effectively averages many updates, so that the entries in the lookup table 920 are not computed based on a single conversion, but on an average of many conversions”(¶ 0058) thereby disclosing “the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other”) and 
	Nazemi does not teach:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the data converter.  
	OH teaches:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the [data] converter (OH, abstract:  OH teaches  determining “a FIT (failure in time) value corresponding to the cumulative mean of the input voltage and the temperature, from the FIT table; and extracting the MTBF (mean time between failures) of the capacitor from the FIT table” (abstract) disclosing “a life expectancy or a probability of failure.”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH with the expected result of providing the user with more control over the maintenance or replacement of the converter.  
	Nazemi teaches: 
	the [data] converter (see above).

Regarding Independent claim 16 Nazemi teaches:
	An apparatus for data conversion, comprising:
	a data converter configured to convert data using a calibration determined by a calibration data record (Nazemi, ¶ 0011), 
	wherein the data converter comprises an analog to digital converter or a digital to analog converter (Nazemi, ¶ 0011), and;
	a calibration circuit configured to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times , (Nazemi, fig 9, ¶ 0053, ¶ 0056-¶ 0059:  Nazemi teaches “The overall ADC pipeline unit includes an ADC pipeline 910 followed by a calibration unit, which in this example is a lookup table 920” (¶ 0056) disclosing a calibration unit for “calibrating the data converter.”  where “the ‘distorted’ raw bits di from the ADC pipeline 900 are applied as an address into a lookup table 920” (¶ 0056) “the resulting raw bits di are used as an address in the lookup table 920 that contains the known ramp value (i.e., the actual output bits corresponding to vin).  In this way, all possible values of vin are represented in the table 920 by the raw bits di corresponding to that value of vin” (¶ 0057).  Each time a calibration is done and there is a difference between a current value of the lookup table and an expected value, for the value of vin, the lookup table is updated (¶ 0059).  The specification states “A time is understood to mean a particular time.  It can be a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033).  Therefore, each time a calibration is done and the lookup table is updated with respect to vin, the lookup table would contain calibration records corresponding to a “multiplicity of different times” as the calibrations occur at “a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033) therefore the calibrations occur at a multiplicity of times.  Therefore,  Nazemi teaches “calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times” as Nazemi teaches “lookup table calibration compensates for non-linearities” (¶ 0053)).
	wherein the multiplicity of time associated calibration data records are associated with sub-components of the data converter, are stored in memory, and are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal (Nazemi, fig 1, fig 9, ¶ 0031, ¶ 0053, ¶ 0057-¶ 0059:  Fig 1 depicts a “pipeline ADC architecture” thereby disclosing the “sub components of the data converter.”  Nazemi also teaches “Lookup table calibration compensates for non-linearities” (¶ 0053).  Nazemi teaches “the LUTs 920 are continuously calibrated to generate the non-linear mapping stored in LUT 920”(¶ 0057) as the mapping is “stored” there is a “memory”).
	Nazemi does not teach:
	are separate from an output of the data converter
	Rotchford teaches:
	are separate from an output of the data converter (Rotchford, fig 1, ¶ 0013-¶ 0015:  Rotchford teaches a lookup table that contains “compensation values” used by CALDAC 108 where ‘CALDAC output 110 is coupled to DAC output 106 so that it can adjust the DAC output 106 to compensate for errors, including any nonlinearities in step size, in the operation of main DAC 102” (¶ 0012) thereby disclosing the values of the lookup table “are separate from an output of the data converter”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters as taught by Nazemi by including the calibration data record as compensation values in a lookup table as disclosed by Rotchford in order to decrease the size of the memory as one compensation value is for every group of 1024 14-bit input codes (Rotchford, ¶ 0014). 
	Nazemi teaches:
	a monitoring circuit configured to determine a state of health of the data converter based on comparing a first calibration data record of the multiplicity of time associated calibration data records with a second calibration data record of the multiplicity of time associated calibration data records different from the first calibration data record, wherein the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other, (Nazemi, fig 9, ¶ 0057-¶ 0059:  Nazemi teaches “The lookup tables 920 are updated using an LMS algorithm, where the error is computed as the difference between the current content of the lookup table entry addressed by the pipeline output and the expected output which is the output of the counter 942” (¶ 0058) where “the error” discloses “a state of health of the data converter,” “the current content of the lookup table entry” discloses “a first calibration data record,” and “the expected output” discloses “a second calibration data record.”  “The LMS algorithm effectively averages many updates, so that the entries in the lookup table 920 are not computed based on a single conversion, but on an average of many conversions”(¶ 0058) thereby disclosing “the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other”) and 
	Nazemi does not teach:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the data converter.  
	OH teaches:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the [data] converter (OH, abstract:  OH teaches  determining “a FIT (failure in time) value corresponding to the cumulative mean of the input voltage and the temperature, from the FIT table; and extracting the MTBF (mean time between failures) of the capacitor from the FIT table” (abstract) disclosing “a life expectancy or a probability of failure.”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH with the expected result of providing the user with more control over the maintenance or replacement of the converter.  
	Nazemi teaches: 
	the [data] converter (see above).
  
Regarding Independent claim 20 Nazemi teaches:
	A system for converting data, comprising:
	a data converter, wherein the data converter comprises an analog to digital converter or a digital to analog converter (Nazemi ¶ 0011), and 
	wherein the data converter is configured to convert data using a calibration determined by a calibration data record (Nazemi ¶ 0011) 
	a monitoring circuit for the data converter, wherein the monitoring circuit for the data converter is configured to:
	calibrate the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times (Nazemi, fig 9, ¶ 0053, ¶ 0056-¶ 0059:  Nazemi teaches “The overall ADC pipeline unit includes an ADC pipeline 910 followed by a calibration unit, which in this example is a lookup table 920” (¶ 0056) disclosing a calibration unit for “calibrating the data converter.”  where “the ‘distorted’ raw bits di from the ADC pipeline 900 are applied as an address into a lookup table 920” (¶ 0056) “the resulting raw bits di are used as an address in the lookup table 920 that contains the known ramp value (i.e., the actual output bits corresponding to vin).  In this way, all possible values of vin are represented in the table 920 by the raw bits di corresponding to that value of vin” (¶ 0057).  Each time a calibration is done and there is a difference between a current value of the lookup table and an expected value, for the value of vin, the lookup table is updated (¶ 0059).  The specification states “A time is understood to mean a particular time.  It can be a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033).  Therefore, each time a calibration is done and the lookup table is updated with respect to vin, the lookup table would contain calibration records corresponding to a “multiplicity of different times” as the calibrations occur at “a time that is relevant to a process, for example a calibration” (Specification, ¶ 0033) therefore the calibrations occur at a multiplicity of times.  Therefore,  Nazemi teaches “calibrating the data converter in order to determine a multiplicity of time associated calibration data records that describe a linearity of the data converter at a multiplicity of different times” as Nazemi teaches “lookup table calibration compensates for non-linearities” (¶ 0053)). 
	wherein the multiplicity of time associated calibration data records are associated with sub-components of the data converter, are stored in a memory, are configured to correct a non-linear response of an output signal of the data converter with respect to an applied input signal, (Nazemi, fig 1, fig 9, ¶ 0031, ¶ 0053, ¶ 0057-¶ 0059:  Fig 1 depicts a “pipeline ADC architecture” thereby disclosing the “sub components of the data converter.”  Nazemi also teaches “Lookup table calibration compensates for non-linearities” (¶ 0053).  Nazemi teaches “the LUTs 920 are continuously calibrated to generate the non-linear mapping stored in LUT 920”(¶ 0057) as the mapping is “stored” there is a “memory”) and 
	Nazemi does not teach:
	are separate from an output of the data converter
	Rotchford teaches:
	are separate from an output of the data converter (Rotchford, fig 1, ¶ 0013-¶ 0015:  Rotchford teaches a lookup table that contains “compensation values” used by CALDAC 108 where ‘CALDAC output 110 is coupled to DAC output 106 so that it can adjust the DAC output 106 to compensate for errors, including any nonlinearities in step size, in the operation of main DAC 102” (¶ 0012) thereby disclosing the values of the lookup table “are separate from an output of the data converter”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters as taught by Nazemi by including the calibration data record as compensation values in a lookup table as disclosed by Rotchford in order to decrease the size of the memory as one compensation value is for every group of 1024 14-bit input codes (Rotchford, ¶ 0014). 
	Nazemi teaches:
	determine a state of health of the data converter based on comparing a first calibration data record of the multiplicity of time associated calibration data records with a second calibration data record of the multiplicity of time associated calibration data records different from the first calibration data record, wherein the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other, (Nazemi, fig 9, ¶ 0057-¶ 0059:  Nazemi teaches “The lookup tables 920 are updated using an LMS algorithm, where the error is computed as the difference between the current content of the lookup table entry addressed by the pipeline output and the expected output which is the output of the counter 942” (¶ 0058) where “the error” discloses “a state of health of the data converter,” “the current content of the lookup table entry” discloses “a first calibration data record,” and “the expected output” discloses “a second calibration data record.”  “The LMS algorithm effectively averages many updates, so that the entries in the lookup table 920 are not computed based on a single conversion, but on an average of many conversions”(¶ 0058) thereby disclosing “the first calibration data record and the second calibration data record describe the linearity of the data converter at different times from each other”), and 
	Nazemi does not teach:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the data converter.  
	OH teaches:
	the state of health of the data converter indicates a life expectancy or a probability of failure of the [data] converter (OH, abstract:  OH teaches  determining “a FIT (failure in time) value corresponding to the cumulative mean of the input voltage and the temperature, from the FIT table; and extracting the MTBF (mean time between failures) of the capacitor from the FIT table” (abstract) disclosing “a life expectancy or a probability of failure.”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH with the expected result of providing the user with more control over the maintenance or replacement of the converter.  
	Nazemi teaches: 
	the [data] converter (see above).

Regarding claim 21 Nazemi as modified teaches:
	the data converter comprises a pipeline analog to digital converter; and
	the sub-components of the data converter comprise pipeline converter stages (Nazemi, fig 2, fig 9, ¶ 0036-¶ 0037, ¶ 0056:  Fig 2 depicts an ADC pipeline and stages 120).	


Claims 3-8, 10-11, and 22–24 are rejected under 35 U.S.C. 103 as being unpatentable over Nazemi in view of Rotchford and OH as applied to claim 1 above, and further in view of Jonsson, U.S. Pub. No. 2003/0146863 A1.

Regarding claim 3 Nazemi as modified does not teach:
	the method further    comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, wherein the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter, and
	wherein the comparing the first calibration data record with the second calibration data record comprises comparing of a difference threshold value with a difference between the first calibration data record and the second calibration data record,  
	wherein the difference threshold value is determined based on the at least one time associated ambient parameter.
	Jonsson teaches:
	the method further    comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times (Jonsson, ¶ 0037-¶ 0045, ¶ 0059-¶ 0060:  The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and “ambient parameters, e.g. temperature or voltage supply” (¶ 0045).  Jonsson teaches that ambient temperature, which reads on “ambient parameter” can be used to “trigger re-calibration” (¶ 0059) where “trigger re-calibration” discloses a “state of health of the data converter.” Jonsson also teaches the re-calibration occurs depending on the magnitude of the “difference vector” (¶ 0037).  The difference vector is defined in one of three ways (¶ 0038, ¶ 0044, ¶ 0045) in each definition                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) where “changes” represent different values taken at different times therefore “changes in operating condition parameters” discloses “capturing at least one time associated ambient parameter at at least two of the multiplicity of different times” as ambient temperature can be used to “trigger re-calibration” (see above) ambient temperature represents an “operating condition parameter”), and
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including time associated ambient parameters as taught by Jonsson to evaluate the status of the converter at ambient parameters in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).
	OH teaches:
	the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter (OH, fig 3, Fig 3 depicts in steps S103 and S105 detecting the input voltage and temperature, selecting the FIT ((failure in time) value (S109) in order to “extract MTBF (mean time between failure) from FIT value” (S111) where the MTBF discloses a “state of health”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH applied to a data converter with the expected result of providing the user with more control over the maintenance or replacement of the converter.  
	Jonsson teaches:
	wherein the comparing the first calibration data record with the second calibration data record comprises comparing of a difference threshold value with a difference between the first calibration data record and the second calibration data record,  
	wherein the difference threshold value is determined based on the at least one time associated ambient parameter (Jonsson, ¶ 0037-¶ 0046, ¶ 0059-¶ 0060, Jonsson teaches “Each operating condition parameter is considered as a vector component, and a calibration sequence is initiated whenever a continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation, exceeds a predetermined threshold magnitude” (¶ 0037).  Jonsson also teaches using an ambient parameter to represents the operating condition “that can be used to determine when re-calibration should be initiated” 
(¶ 0059) therefore when the change in an ambient parameter exceeds a threshold recalibration is initiated.  “Exceeds the threshold” discloses a comparison and the threshold must also be of an ambient parameter in order for a comparison to make sense.  Additionally, “continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation” discloses measurements and comparisons are made at a “multiplicity” of times).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including comparing a difference threshold value to the difference between the first and second calibration data records as disclosed by Jonsson in order to determine when calibration should be performed in order provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 4 Nazemi does not teach:
	the method further comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, 
	wherein the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter, 
	wherein at least two time associated ambient parameters are captured, and
	wherein the first calibration data record and the second calibration data record are selected for the comparing from the multiplicity of time associated calibration data  records based on the at least two time associated ambient parameters.
	Jonsson teaches:
	the method further comprises capturing at least one time associated ambient parameter at at least two of the multiplicity of different times (Jonsson, see claim 3 above), 
	wherein at least two time associated ambient parameters are captured, and
	wherein the first calibration data record and the second calibration data record are selected for the comparing from the multiplicity of time associated calibration data  records based on the at least two time associated ambient parameters (Jonsson, ¶ 0037-¶ 0048,
¶ 0059-¶ 0060, Jonsson teaches                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) changes disclose the parameters were recorded at at least two different times therefore a “multiplicity of time.”                           
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     may represent the difference between the “the first calibration data record” and “the second calibration data record” where the “difference” discloses “the comparing” (¶ 0037).  Jonsson also teaches “operating condition parameters” may be “ambient parameters” (¶ 0059)).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including comparing two, the first and second calibration data record, time associated ambient parameters as disclosed by Jonsson in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).
	OH teaches:
	the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter (OH, fig 3, Fig 3 depicts in steps S103 and S105 detecting the input voltage and temperature, selecting the FIT ((failure in time) value (S109) in order to “extract MTBF (mean time between failure) from FIT value” (S111) where the MTBF discloses a “state of health”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH applied to a data converter with the expected result of providing the user with more control over the maintenance or replacement of the converter.  

Regarding claim 5 Nazemi does not teach:
	the selecting is effected such that the at least two time associated ambient parameters for the first calibration data record and the second calibration data record are the same within a prescribed tolerance range.
	Jonsson teaches:
	the selecting is effected such that the at least two time associated ambient parameters for the first calibration data record and the second calibration data record are the same within a prescribed tolerance range (Jonsson, ¶ 0059-¶ 0060, Jonsson teaches “operating condition parameters” which represent the  “calibration data record(s)” where the operating condition parameters which can be ambient parameters (¶ 0059) and have a “specified operating range” (¶ 0060) which reads on “prescribed tolerance range.”  Jonsson also teaches “If one or several of the operating condition parameters are near the limit of their respective specified operating range, it may be advantageous to enable continuous background calibration” where “one or several of the operating condition parameters” discloses “the at least two time associated ambient parameters for the first calibration data record and the second calibration data record” and “near the limit of their respective specified operating range” discloses “are the same within a prescribed tolerance range”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including selecting the time associated ambient parameters as taught by Jonsson in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 6 Nazemi as modified does not teach:
	the                                                       second calibration data record further comprises at least one threshold value.
	Jonsson teaches:
	the                                                       second calibration data record further comprises at least one threshold value (Jonsson, ¶ 0037, Jonsson teaches “a predetermined threshold magnitude” used for comparison”). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including a threshold value as taught by Jonsson in order to provide a technique for determining a limitation such as determining when a calibration should be started or is not necessary to provide a system that reduces “the influence of noise and glitches, and to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 7 Nazemi as modified does not teach:
	each of the multiplicity of time associated calibration data records comprises a multiplicity of calibration parameters having respective values, and the second calibration data record comprises a multiplicity of comparison values, and
	wherein the method further comprises comparing the respective values with the multiplicity of comparison values.
	Jonsson teaches:
	each of the multiplicity of time associated calibration data records comprises a multiplicity of calibration parameters having respective values, and the second calibration data record comprises a multiplicity of comparison values, and
	wherein the method further comprises comparing the respective values with the multiplicity of comparison values (Jonsson, ¶ 0037, ¶ 0059, Jonsson teaches parameters such as “a system-level detectable performance parameter” and parameters “describing the external environment of the A/D converter” can be used to “trigger recalibration” (¶ 0059) therefore Jonsson teaches “a multiplicity calibration parameters having respective values” where the parameters would be part of the “second calibration data record.”  Jonsson also teaches that recalibration occurs when a change in these parameters “exceeds a predetermined threshold magnitude.”  The “predetermined threshold magnitude” would be stored as part of the “comparison data record” (see claim 6 above).  A multiplicity of parameters used in recalibrating discloses a “multiplicity of comparison values.”  For the comparison to make sense, comparison of “respective values” with respective corresponding comparison values must take place.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including comparison of respective values as taught by Jonsson to determine when to recalibrate in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 8 Nazemi as modified does not teach:
	capturing at least one time associated ambient parameter at at least two of the multiplicity of different times, 
	wherein the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter.
	Jonsson teaches:
	capturing at least one time associated ambient parameter at at least two of the multiplicity of different times (Jonsson, ¶ 0038-¶ 0045, ¶ 0059:  The specification states that “calibration data records can take into consideration ambient parameters at the calibration times” (¶ 0034) and that ambient parameters can be temperature (¶ 0043).  Jonsson teaches that ambient temperature can be used to “trigger re-calibration” (¶ 0059).  Jonsson also teaches                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) which would represent changes that occur at “at least two of the multiplicity of different times” since changes disclose values taken at different times).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including time associated ambient parameters as taught by Jonsson to evaluate the status of the converter at ambient parameters in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).
	OH teaches:
	the determining of the state of health of the data converter is further based on the at least one time associated ambient parameter (OH, fig 3, Fig 3 depicts in steps S103 and S105 detecting the input voltage and temperature, selecting the FIT ((failure in time) value (S109) in order to “extract MTBF (mean time between failure) from FIT value” (S111) where the MTBF discloses a “state of health”  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of calibrating data converters including the state of health as taught by Nazemi by including the state of health of the converter indicating a life expectancy or a probability of failure as  disclosed by OH applied to a data converter with the expected result of providing the user with more control over the maintenance or replacement of the converter.  

Regarding claim 10 Nazemi does not teach:
	storing the at least one time associated ambient parameter and/or storing the at least     one of the multiplicity of time associated calibration data records.
	Jonsson teaches:
	storing the at least one time associated ambient parameter and/or storing the at least     one of the multiplicity of time associated calibration data records (Jonsson, ¶ 0056:  Jonsson teaches “current sensor values” are written into RAM cells (¶ 0056) where the “current sensor values” reads on “the at least one time associated ambient parameter”).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including storing ambient parameters and calibration data records by Jonsson to retrieve and use these data in a generic modern computer in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 11 Nazemi does not teach:
	the at least one time associated ambient parameter comprises in each case at least one of the following ambient parameters: temperature or supply voltage.
	Jonsson teaches:
	the at least one time associated ambient parameter comprises in each case at least one of the following ambient parameters: temperature or supply voltage (Jonsson, ¶ 0029, ¶ 0059:  Jonsson teaches supply voltage and an “ambient temperature” as an “ambient parameters”).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including time associated ambient parameters as taught by Jonsson to evaluate the status of the converter at ambient parameters in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 22 Nazemi as modified teaches:
	pipeline converter stages (Nazemi, fig 2, fig 9:  Fig 9 depicts “10-stage pipelined ADCs”)
	Nazemi as does not teach: 
	the multiplicity of time associated calibration data records describe weighting correction factors
	Jonsson teaches:
  	the multiplicity of time associated calibration data records describe weighting correction factors (Jonsson, ¶ 0037-¶ 0045, ¶ 0059-¶ 0060:  Jonsson teaches the re-calibration occurs depending on the magnitude of the “difference vector” (¶ 0037).  The difference vector,                         
                            ∆
                            x
                            ,
                             
                        
                    is defined in one of three ways (¶ 0038, ¶ 0044, ¶ 0045) in each definition                          
                            
                                
                                    ∆
                                    x
                                
                                
                                    i
                                
                            
                        
                     represents the “changes in operating condition parameters” (¶ 0041) where “changes” represent different values taken at different times thereby disclosing “multiplicity of time associated calibration data records.”  Jonsson also teaches “a calibration sequence is initiated whenever a continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation, exceeds a predetermined threshold magnitude” (¶ 0037) thereby teaching the difference vector,                         
                            ∆
                            x
                            ,
                        
                     is used to determine when to initiate a calibration sequence.  The difference vector,                         
                            ∆
                            x
                            ,
                             
                        
                    is defined in one of three ways (¶ 0038, ¶ 0044, ¶ 0045 ,and contains the factor                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                     which represents the “weighted coefficients that account for the relative importance of different parameters” (¶ 0043) thereby disclosing “calibration data records describe weighting correction factors” as the “weighted coefficients” are part of the “calibration data record”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including weighing correction factors as part of the calibration data record as taught by Jonsson to give more or less importance to calibration data records in order to provide a system “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).

Regarding claim 23:
	Claim 23 recites analogous limitations to claim 6 above and is therefore rejected on the same premise. 

Regarding claim 24:
	Claim 24 recites analogous limitations to claim 6 above and is therefore rejected on the same premise. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nazemi in view of Rotchford, OH, and Jonsson as modified as applied to claim 8 above, and further in view of King, U.S. Pub. No. 2015/0032403 A1.

Regarding claim 9 Nazemi as modified does not teach:
	normalizing at least two of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter.
	King teaches:
	normalizing at least some of the multiplicity of time associated calibration data records in each case on the basis of the at least one time associated ambient parameter (King, Abstract, ¶ 0212-¶ 0217, King teaches “compensation parameters are used by the systems to modify performance” (Abstract) therefore “compensation parameters” represents “calibration data records” as they are “determined in calibration.”  King also teaches the “compensation parameters” are part of the “compensation function” which is normalized with respect to the temperature (¶ 0216).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by implementing a well-known method applied within the art, normalization, as disclosed by King, in order to provide the expected results of standardizing data to a common scale to produce consistent results (KSR, see MPEP 2143).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nazemi in view of Rotchford and OH as applied to claim 1 above, and further in view of Medelius et al., hereinafter Medelius, Pat. No. 6,462,684 B1.

Regarding claim 12 Nazemi as modified does not teach:
	the first calibration data record and the second calibration data record comprise at least one reference calibration data record and a second time associated calibration data record,
	the determining of the state of health of the data converter is effected based on a comparison of the at least one reference calibration data record with the second time associated calibration data record,
	the at least one reference calibration data record is obtained by calibrating the     data converter for one of the following reasons:
	a production test of the data converter,
	a module test of the data converter, wherein the data converter is coupled to at least one external component,
	exceeding of a prescribed value of a supply voltage at the data converter, or completion of an initialization phase of the data converter.
	Jonsson teaches:
	the first calibration data record and the second calibration data record comprise at least one reference calibration data record and a second time associated calibration data record  (Jonsson, ¶ 0029, ¶ 0037-¶ 0049, ¶ 0059-¶ 0060:  Jonsson teaches “a calibration sequence is initiated whenever a continuously measured difference vector, which represents the change in operating conditions since the last calibration initiation, exceeds a predetermined threshold magnitude” (¶ 0037).  Jonsson also teaches using an ambient parameter to represents the operating condition “that can be used to determine when re-calibration should be initiated” (¶ 0059).  Ambient parameters, which are used in the recalibration process, are part of the “first calibration data record” and “the second calibration data record.”  Ambient parameters are recorded with respect to time.  The “predetermined threshold magnitude” discloses “at least one reference calibration data record” and the “change in operating conditions” discloses “a second time associated calibration data record.”   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including a reference calibration data record as taught by Jonsson to provide an accurate calibration system in order “to generally improve the accuracy of estimated calibration coefficients” (Jonsson, ¶ 0061).
	Medelius teaches:
	the determining of the state of health of the data converter is effected based on  a comparison of the at least one reference calibration data record with the second time associated calibration data record (Medelius, fig 1c, col 1 line 62-col 2 line 10, claim 14:  Medelius teaches “a failure detection and prediction component that continuously compares current readings with those in the DAS database (calculated and stored locally within the system) for predicting which components will be faced with imminent failure”(col 2 line 5-10) where the “components” include “at least one analog-to-digital converter” (claim 14).   “Current readings” discloses multiple calibration data records including “the second time associated calibration data record” which are compared with “readings” that are “calculated and stored locally within the system” disclosing “at least one reference calibration data record” and “predicting which components will be faced with imminent failure” discloses “determining a state of health of the data converter” as the DAS (data acquisition system) includes analog to digital converters (see fig 1c)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including determining the state of health of the data converter as disclosed by Medelius to determine if a data converter is in imminent failure to provide the expected result of providing the user with more control over the maintenance or replacement of the converter in order to provide an “improved self-calibrating and self-repairing Data Acquisition System (DAS) (Medelius, Abstract).  
	Jonsson teaches:
 	wherein the at least one reference calibration data record is obtained by calibrating the  data converter for one of the following reasons:
	a production test of the data converter,
	a module test of the data converter, wherein the data converter is coupled to at least one external component,
	exceeding of a prescribed value of a supply voltage at the data converter, or completion of an initialization phase of the data converter (Jonsson, fig 9, ¶ 0029, ¶ 0037, ¶ 0048:  Jonsson teaches a system that “determines the change in operating conditions by determining and combining the operating parameter changes” (¶ 0048) where “operating parameter” represents the “calibration data record” (see above).  Jonsson also teaches that “supply voltage” may be an “operating parameter,” (¶ 0029) and if the change in “operating parameters” e.g. “supply voltage” “exceeds a predetermined threshold” then a calibration is initiated (¶ 0037) therefore Jonsson teaches “calibrating the data converter” due to the “exceeding of a prescribed value of a supply voltage at the data converter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including the calibration of the data converter when the supply voltage at the data converter exceeds a prescribed value to provide a properly calibrated data converter as a value above a threshold causes an improperly calibrated equipment which increases costs.  
	 
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nazemi in view of Rotchford and OH as modified as applied to claims 1 and 16 respectively above, and further in view of Fujiwara et al., hereinafter Fujiwara, U.S. Pat. No. 5,966,676.

Regarding claim 13 Nazemi as modified does not teach:
	the state of health of the data converter comprises a degradation state, 
	the degradation state is an indication of a degree to which the life expectancy of the data converter has been degraded.
	Fujiwara teaches:  
	the state of health of the data converter comprises a degradation state, 
	wherein the degradation state is an indication of a degree to which a life expectancy of the data converter has been degraded (Fujiwara, fig 2, col 2 line 36--col 3 line 53:  Fig 2 depicts a “gas analyzing portion” including a “signal converter” thereby disclosing a “data convertor.”  Fujiwara teaches computing a calibration coefficient,                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    .  If                         
                            -
                            100.0
                            ≤
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            ≤
                            100.0
                        
                     the state of health of the data converter is in a normal range.  If                          
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            200.0
                             
                            o
                            r
                             
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            >
                            200.0
                        
                     the data converter is in a failure range as the data converter can no longer be calibrated.  If                          
                            -
                            200.0
                             
                            ≤
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            100.0
                             
                        
                    or                         
                            100.0
                             
                            <
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            ≤
                            200.0
                             
                        
                    “a CAUTION signal is outputted” (col 3 18-21) enabling the operator to apply necessary maintenance.  Therefore, the CAUTION signal, which is over a range of values for                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    , discloses “a degradation state” where “the degradation state is an indication of a degree to which a life expectancy of the data converter has been degraded”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including a degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 14 Nazemi does not teach:
	providing at least one signal based on the degradation state of the data converter, wherein the at least one signal is a measure of the degradation state of the data converter.
	Fujiwara teaches:  
	providing at least one signal based on the degradation state of the data converter, wherein the at least one signal is a measure of the degradation state of the data converter (Fujiwara, fig 3, col 2 line 36--col 3 line 53:  Fujiwara teaches computing a calibration coefficient,                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    .  If                          
                            -
                            200.0
                             
                            ≤
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            100.0
                             
                        
                    or                         
                            100.0
                             
                            <
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            ≤
                            200.0
                             
                        
                    “a CAUTION signal is outputted” (col 3 18-21) enabling the operator to apply necessary maintenance.  The CAUTION signal, which is over a range of values for                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    , discloses “a degradation state.”  Therefore, Fujiwara teaches “providing at least one signal based on the degradation state of the data converter” where “the at least one signal is a measure of the degradation state of the data converter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including the process of determining a degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 15 Nazemi does not teach:
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter.
	Fujiwara teaches:  
	shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter (Fujiwara, fig 3, col 2 line 36--col 3 line 53:  Fujiwara teaches computing a calibration coefficient,                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    .  If                          
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            200.0
                             
                            o
                            r
                             
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            >
                            200.0
                        
                                              
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                     is in the “calibration-inability range, an ALARM signal is outputted and calibration is stopped.  In this case, repair and adjustment may take place” (col 3 line 13-16) thereby disclosing “shutting down the data converter or outputting a warning based on the measure of the degradation state of the data converter”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including the process of determining a degradation state as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Regarding claim 17 Nazemi as modified does not teach:
	a signal interface configured for providing at least one signal based on the state of health of   the data converter; or
	a shutdown circuit configured for shutting down the data converter based on the state of health of the data converter.
	Fujiwara teaches:
	a signal interface configured for providing at least one signal based on the state of health of   the data converter; or
	a shutdown circuit configured for shutting down the data converter based on the state of health of the data converter (Fujiwara, fig 2, col 2 line 36--col 3 line 53:  Fig 2 depicts a “gas analyzing portion” including a “signal converter” thereby disclosing a “data convertor.”  Fujiwara teaches computing a calibration coefficient,                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                    .  If                         
                            -
                            100.0
                            ≤
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            ≤
                            100.0
                        
                     the state of health of the data converter is in a normal range.  If                          
                            -
                            200.0
                             
                            ≤
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            100.0
                             
                        
                    or                         
                            100.0
                             
                            <
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            ≤
                            200.0
                             
                        
                    “a CAUTION signal is outputted” (col 3 18-21) enabling the operator to apply necessary maintenance.   If                          
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            <
                            -
                            200.0
                             
                            o
                            r
                             
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                            >
                            200.0
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    z
                                
                            
                        
                     is in the “calibration-inability range, an ALARM signal is outputted and calibration is stopped.  In this case, repair and adjustment may take place” (col 3 line 13-16) thereby disclosing “providing at least one signal based on the state of health of   the data converter” and “shutting down the data converter based on the state of health of the data converter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration method of analog to digital converters as taught by Nazemi by including the process of a signal based on the state of health of the data converter as disclosed by Fujiwara in order to avoid serious problems due to “missing data due to calibration inability” (Fujiwara col 1 line 34-41).  

Response to Arguments
Applicant’s arguments (remarks), filed 08/18/2022, have been fully considered.

Regarding Prior Art Rejections page 9-12 of Applicant’s remarks.  Applicant argues 	
“the Final Office Action associates the limitation of ‘the degradation state is an indication of a degree to which a life expectancy of the data converter has been degraded’ with Fujiwara's disclosure of determining whether a calibration coefficient is within a normal range. However, Fujiwara's disclosure only relates to comparing the calibration condition to absolute predetermined ranges in order to determine whether or not the system is capable of being calibrated. Fujiwara does not disclose determining a state of health based on comparing a first time associated calibration data record with a second time associated calibration data as required by claim 1” (remarks, page 11-12).
	Examiner respectfully disagrees.  Applicant’s argument is moot as claim 1 has already been covered by the prior art of Nazemi, ¶ 0057-¶ 0059 (see claim 1 above).  Fujiwara’s method provides the functionality of classifying the state of health of the data converter by indicating the data converter as being in a “normal range,” “failure range,” or the “apply necessary maintenance” range where “normal range,” “failure range,” and “apply necessary maintenance” range disclose a degradation state of the data converter.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engl et al., U.S. Pub. No. 2003/0052803 A1, teaches an analog-to-digital converter circuit with auto-calibration and very low surface area requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865    

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                                                                              
9/9/2022